{¶ 1} This cause came on for further consideration upon the filing on July 31, 2003, of a petition for reinstatement by respondent, Geoffrey Oglesby, Attorney *1220Registration No. 0023949. In accordance with Gov.Bar R. V(10)(F), respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline. The board filed its Final Report in this court on March 4, 2004, recommending that respondent be denied reinstatement to the practice of law in Ohio. Respondent filed objections to the Final Report, and relator filed an answer. Upon consideration thereof,
{¶ 2} IT IS ORDERED by this court that the petition for reinstatement of respondent be, and hereby is, denied.
{¶ 3} IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $2,774.13, less the deposit of $500, for a total balance due from respondent of $2,274.13, which costs shall be payable to this court on or before 90 days from the date of this order. It is further ordered that if these costs are not paid in full on or before 90 days from the date of this order, interest at the rate of ten percent per annum shall accrue as of 90 days from the date of this order, on the balance of unpaid board costs, including all accrued interest, respondent may be found in contempt and this matter will be referred for collection.
{¶ 4} IT IS FURTHER ORDERED, sua sponte, by the court, that within 90 days of the date of this order, respondent shall reimburse any amounts that have been awarded against the respondent by the Clients’ Security Fund pursuant to Gov.Bar R. VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of this order, the Clients’ Security Fund awards any amount against the respondent pursuant to Gov.Bar R. VIII(7)(F), the respondent shall reimburse that amount to the Clients’ Security Fund within 90 days of the notice of such award.
{¶ 5} IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
{¶ 6} IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 7} For earlier cases, see Disciplinary Counsel v. Oglesby (2000), 90 Ohio St.3d 455, 739 N.E.2d 346; and Disciplinary Counsel v. Oglesby (1992), 65 Ohio St.3d 1213, 605 N.E.2d 387.
Moyer, C.J., Resnick, F.E. Sweeney and Lundberg Stratton, JJ., concur.
Pfeifer and O’Donnell, JJ., dissent.
O’Connor, J., dissents, would grant reinstatement, and would order monitoring.